 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, CHATTANOOGAWORKS CHAPTER,AFFILIATED WITH A. F. OF L.Case No. R-3622AMENDMENT TO DIRECTION OF ELECTIONApril 6, 1942On March 23, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.'On March 25, 1942, Telegraph Em-ployees Union, affiliated with the American Federation of Labor,filed a - motion with the Board- to amend the Direction of Electionso that `the name of the Union in the Direction of Election wouldappear as "Telegraph Employees Union, affiliated with the Amer-ican Federation of Labor" instead of "Federal Labor Union 22671,affiliated with the American Federation of Labor."On March 31,1942, The Western Union Telegraph Company and Commercial Teleg-raphers' Union notified the Board that they had no objection to thismotion.The Board hereby amends its Direction of Election by strikingtherefrom the words "Federal Labor Union 22671, affiliated withthe. American Federation of Labor" and substituting therefor thewords "Telegraph Employees Union, affiliated with the AmericanFederation of Labor."139 N. L.R. B. 1031.40 N. L. R. B., No. 33.220